DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive. 
With regards to the previous 112b, the rejection is withdrawn due to the amendments. 
To summarize Applicants claim 1, the claim is directed to gathering “EHI” data/information to a local computer which transfers the data onto a server for processing and then the server sends back a determination. 
Applicant argues that Strauss the amended in portions of claims were not taught by Strauss, by arguing that Strauss (Str) is directed to myocardial ischemia. Based on the broad description of what EHI means in applicants spec as quoted in the action, monitoring electrocardiogram (ECG) and generated data therefrom would be data which is “information, or data, representative of at least one of mechanical cardiac functionality and electrical cardiac functionality.” The ECG and R-R etc. are generated from the electrical activity. Furthermore, based on the amended transmission portion it is unclear what is required for subsequent transmission is, based on the drafting it appears either the electrical activity itself is EHI or the generated EHI. Also, it merely recites generating information not what the particular EHI information is and under the BRI and applicants own discussion the reference appears to disclose sufficient elements. While Str [0006] states “Silent Ischemia can be accurately diagnosed by electrocardiogram, most specifically via transient ST segment changes, T wave inversions, and an increase in heart rate.” That is not the entirety of what the specification teaches and the disclosure is not so limited. Applicants analysis is improperly limiting the breath of the teaching of the reference. For example, in [0016] it recites “The at least one cardiac parameter detectable/identifiable may include at least one of P, Q, R, S, T, and U waves.” which is each element of the ECG waveform. As well as [0056] including discussing broadly cardiac abnormalities from various features and parameters., while myocardia ischemia is one cardiac abnormality the reference does not say it is limited to only checking for that. The fact that the reference does not explicitly recite Applicants lexicographic term “electrical heterogeneity information” does not mean the reference does not disclose the element. 
Applicants argument that [0062] is not the accurate definition in view of the statement of EHI in [0063] is not persuasive. In [0063] it states it “may be” defined as, thus there is no explicit definition merely varying definitions with varying scopes of breadth. Also, counter to Applicants statement based on the use of “indicative of” in [0063] the electrical activity itself could arguably be interpreted as being “information” which is “indicative of” what it is used for in analysis.
Applicant appears to argue that modification Str with the elements of Gill does not overcome the issue of Gill because “The Office has not shown or established that determination of the level of the ST segment for the treatment of myocardial ischemia would further benefit by the collection or analysis of EHI data of a patient's heart.” This is not persuasive, including the analysis provides additional determinations for abnormality’s to a physician and evaluating a patient for cardiac therapy and/or to evaluate on-going cardiac therapy. 
For the above reasons Applicants arguments are not persuasive. The remaining arguments rely on the arguments discussed above and are not persuasive for the same reasons. 

Examiner notes the concept/idea of distributed processing is well-known in the art as evidenced by at least US 20140107457 see [0145], US 20120108917 see [0093], US 20120041279 see [0110], US 20100274100 see [0052], US 20100056907 see [0095] and US 20070073266 see [0066].

Claim Interpretation
For clarity of the record, Examiner notes that of the many interpretations, in one interpretation: “monitor, using the electrode apparatus, electrical activity from the tissue of the patient;” could be interpreted as the electrode apparatus is merely present to receive or “monitor” and the “generate electrical heterogeneity information (EHI) based on the monitored electrical activity;” could be interpreted as data gathering. 
In another interpretation: “monitor, using the electrode apparatus, electrical activity from the tissue of the patient;” could be the data gathering of the electrical activity and “generate electrical heterogeneity information (EHI) based on the monitored electrical activity;” is some sort of basic manipulation. 
For any interpretation based on the discussion of EHI in the Spec [0062] any “information, or data, representative of at least one of mechanical cardiac functionality and electrical cardiac functionality.” is EHI.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15, 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1/10 recite versions of “monitor, using the electrode apparatus, electrical activity from the tissue of the patient; generate electrical heterogeneity information (EHI) based on the monitored electrical activity; transmit, using the communication interface, the monitored electrical activity or data related to the monitored electrical activity to a remote computing apparatus, wherein the transmitted monitored electrical activity or the data related to the monitored electrical activity comprises the EHI” based on the claim it’s unclear what the scope of EHI is in the claim, is the EHI the “generated” EHI data? Is it monitored electrical activity data? Or is it both? The “monitoring” and the “generating” steps in one interpretation seem to stating separate element, while the transmitting seems to be saying both are EHI. For those reasons the claim is unclear and indefinite. For the same reasons the claims depending from the claims are also indefinite.  

Claim 1/10 recite the “monitor” and “generate steps as cited above. Per the discussed interpretations above, under the second interpretation both the monitored data and the generated data are EHI. It is unclear what is the difference between the “monitored” and the “generated” EHI is. For that reason the claim is unclear and indefinite. For the same reasons the claims depending from the claims are also indefinite.  

Claims 5/13 recite “the EHI monitored” however claim 1/10 recite “monitor . . . electrical activity”, thus it’s unclear what the “EHI monitored” is referring too. Is it the electrical activity by itself, the generated EHI or either? For those reasons the claims do not clearly define the metes and bounds and are indefinite. The claims depending from these claims share this issue and are also indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Strauss (Benjamin Strauss et al., US 20130281816) hereinafter Str with evidentiary support from Klabunde (Richard Klabunde, Electrocardiogram (EKG, ECG), https://web.archive.org/web/20191022053312/https://www.cvphysiology.com/Arrhythmias/A009, 10/22/2019, viewed on 12/15/21) hereinafter Kla or, in the alternative, under 35 U.S.C. 103 as obvious over Str in view of Gillberg (Jeffrey Gillberg et al., US 20150157231) hereinafter Gill with evidentiary support of Kla.
Claim(s) 1-4, 9 is/are rejected under 35 U.S.C. 103 as obvious over Strauss (Benjamin Strauss et al., US 20130281816) hereinafter Str in view of Gillberg (Jeffrey Gillberg et al., US 20150157231) hereinafter Gill.
Regarding claim 1, an interpretation of Str discloses a system for use with a remote computing apparatus ([0058]-[0062]) to noninvasively evaluate a cardiac condition of a patient comprising: 
electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of a patient (wearable device/harness 2000 Figs. 20-22, [0055], [0058], [0063] see also [0064]-[0067]); 
a local computing apparatus comprising processing circuitry and a communication interface, the local computing apparatus operably coupled to the electrode apparatus (communication device 2500 Fig. 20, [0059]-[0060]), the local computing apparatus configured to: 
monitor, using the electrode apparatus, electrical activity from the tissue of the patient ([0055], [0058]-[0060], [0063] see also [0064]-[0067]); 
generate electrical heterogeneity information (EHI) based on the monitored electrical activity ([0055]-[0056], [0061], [0090]; the elements provide EHI under the discussion of Applicants in [0062] stating “[t]he EHI may be described as information, or data, representative of at least one of mechanical cardiac functionality and electrical cardiac functionality.”. Examiner notes that based on the spec’s explanation of EHI the electrical activity itself could be interpreted as “generated” EHI, see also the 112b’s. Also, Applicants themselves have admitted this already known by reciting their own previous publication in [0065] “For example, electrical heterogeneity information may be generated using an array, or a plurality, of surface electrodes and/or imaging systems as described in U.S. Pat. App. Pub. No. 2012/0283587 A1 published Nov. 8, 2012” which Examiner notes is also incorporated by reference into Gill in [0074]. Examiner notes that electrical signals gathered by the electrodes are “representative of depolarization of cardiac tissue”, as evidence by Kla see the discussion of depolarization and repolarization). 
transmit, using the communication interface, the monitored electrical activity or data related to the monitored electrical activity to a remote computing apparatus (Server 2600 and/or Physician Device 2700 Figs. 20, 24, [0060]-[0062] including “Smartphone 2500 sends all the sensor data it receives from harness 2000 to a remote server 2600”) wherein the transmitted monitored electrical activity or the data related to the monitored electrical activity comprises the EHI ([0060]-[0062] see also [0063], [0072]-[0073]-[0084]); and 
receive, using the communication interface, an indication of the cardiac condition of the patient from the remote computing apparatus in response to the transmission of the monitored electrical activity or data related to the monitored electrical activity ([0016] including “The user interface is adapted to enable communication between the portable wearable device and the remote computer server and to receive analysis of the identified at least one cardiac parameter by the remote computer server.”, [0061], [0072] including “Server 2600 can also communicate analysis and healthcare practitioner information and messages back to communication device 2500.” see also [0060, [0062]-[0063], [0073]-[0084]).

In the alternative an interpretation of Str may not explicitly disclose the computing apparatus is further configured to generate electrical heterogeneity information (EHI) based on the monitored electrical activity.
However, in the same field of endeavor (medical devices), Gill teaches wherein the local computing apparatus is further configured to generate electrical heterogeneity information (EHI) based on the monitored electrical activity ([0055]-[0056], [0061], [0065], [0077] see also [0057]-[0058], [0074]; Examiner notes that Applicants state that “For example, electrical heterogeneity information may be generated using an array, or a plurality, of surface electrodes and/or imaging systems as described in U.S. Pat. App. Pub. No. 2012/0283587 A1 published Nov. 8, 2012” thus the incorporation of the same PG Pub by reference in Gill [0074] would also render this shown).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the EHI data analysis of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes, transmission from a local to remote computing apparatus and receiving a determination in response from the remote apparatus, with the analysis of EHI as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of EHI data for transmission.

Regarding claim 2, an interpretation of Str further discloses the remote computing apparatus comprising: 
a remote communication interface ([0061] including “Server 2600 receives sensor data from smartphone 2500”, [0072] including “Server 2600 can also communicate analysis and healthcare practitioner information and messages back to communication device 2500.” see also [0060, [0062]-[0063], [0073]-[0084]); and 
processing circuitry ([0060]-[0062] see also [0016]), wherein the remote computing apparatus configured to: 
receive, using the remote communication interface, the transmitted monitored electrical activity or data related to the monitored electrical activity from the local computing apparatus (Figs. 20, 24, [0060]-[0062] see also [0016]); 
determine the indication of the cardiac condition of the patient based on the received monitored electrical activity or data related to the monitored electrical activity ([0060]-[0062] see also [0016]); and 
transmit, using the remote communication interface, the indication of the cardiac condition of the patient to the local computing apparatus (Figs. 20, 24, [0060]-[0062], [0072]).

 Regarding claim 3, an interpretation of Str further discloses wherein the remote computing apparatus is further configured to: 
wherein determining the indication of the cardiac condition of the patient based on the received monitored electrical activity or data related to the monitored electrical activity ([0060]-[0062] see also [0016] and [0073]-[0079]) comprises: 
tracking the transmitted monitored electrical activity or data related to the monitored electrical activity from the local computing apparatus over a time period ([0061] including “Server 2600 processes all the data and also stores the data so the server can calculate long term trends for the patient.”), and determining a trend in the transmitted monitored electrical activity or data related to the monitored electrical activity over the time period ([0061] including “Server 2600 processes all the data and also stores the data so the server can calculate long term trends for the patient.”).

 Regarding claim 4, an interpretation of Str further discloses wherein the local computing apparatus comprises a smartphone ([0059]-[0060]).

Regarding claim 9, an interpretation of Str further discloses wherein the plurality of external electrodes comprises a plurality of surface electrodes to be located proximate skin of the patient's torso (Figs. 21A-D, [0063], [0065] see also [0064], [0066]).

Claim Rejections - 35 USC § 103
Claim 5-8, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Str in view of Gill with evidentiary support from Kla.
Regarding claim 5, an interpretation of Str recites the above from claim 1. 
An interpretation of Str may not explicitly disclose wherein the EHI monitored by the plurality of external electrodes comprises at least one of a standard deviation of electrical activation times, average left ventricular or thoracic surrogate electrical activation times, left ventricular or thoracic standard deviation of electrical activation times, differences between average left surrogate and average right surrogate activation times, or difference between a higher percentile and a lower percentile of activation times.
However, in the same field of endeavor (medical devices), Gill teaches wherein the EHI monitored by the plurality of external electrodes comprises at least one of a standard deviation of electrical activation times ([0077] including “For example, the metrics 170 may include one or more of a standard deviation . . . of activation times” see also the disclosure of 61/834,133 which is incorporated by reference), average left ventricular or thoracic surrogate electrical activation times ([0077] see also the disclosure of 61/834,133 which is incorporated by reference), left ventricular or thoracic standard deviation of electrical activation times ([0077] see also the disclosure of 61/834,133 which is incorporated by reference).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode setup and EHI data analysis of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes, transmission from a local to remote computing apparatus and receiving a determination in response from the remote apparatus, with the torso worn electrodes and analysis of EHI as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of EHI data for transmission.

Regarding claim 6, an interpretation of Str discloses the above in claim 5. 
An interpretation of Str may not explicitly disclose wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes.
However, in the same field of endeavor (medical devices), Gill teaches wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes ([0077] including “For example, the metrics 170 may include one or more of a standard deviation, range, interquartile deviation, one or more statistical averages (e.g., mean, median, mode) of activation times of all electrodes or a subset of electrodes . . .”; Additional metrics or additional explanation of metrics are incorporated by reference per [0077] including “Further, the cardiac health metrics may include one or more metrics described U.S. Provisional Patent Application No. 61/834,133 entitled “METRICS OF ELECTRICAL DYSSYNCHRONY AND ELECTRICAL ACTIVATION PATTERNS FROM SURFACE ECG ELECTRODES” and filed on Jun. 12, 2013, which is hereby incorporated by reference it its entirety”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the EHI data analysis of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]).Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and analysis of those readings with the standard deviation analysis as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of standard deviation EHI data.

Regarding claim 7, an interpretation of Str discloses the above the above in claim 5 and further discloses herein the plurality of electrodes comprises two or more left external electrodes located proximate the left side of the patient (Figs. 21A-21D, [0063] see also [0064]-[0066]; the Figs. show a plurality of external electrodes placed on the left side of the torso). 
An interpretation of Str may not explicitly disclose wherein the EHI comprises an average of electrical activation times monitored by the two or more left external electrodes.
However, in the same field of endeavor (medical devices), Gill teaches wherein the plurality of electrodes comprises two or more left external electrodes located proximate the left side of the patient ([0077] including “For example, the metrics 170 may include one or more of . . . one or more statistical averages (e.g., mean, median, mode) of activation times of  . . . a subset of electrodes proximate a specific portion of anatomy (such as, e.g., electrodes located at the left side of the patient that are surrogate of the left ventricle) . . .” see also [0062]-[0065], Figs. 2A-2B), wherein the EHI comprises an average of electrical activation times monitored by the two or more left external electrodes ([0077]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode locations of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]).  Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and analysis of those readings with the average activation time analysis as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of average activation times for EHI data.

Regarding claim 8, an interpretation of Str further discloses wherein the electrical activity comprises electrical activation times representative of depolarization of cardiac tissue that propagates through the torso of the patient ([0055], [0060]-[0062], [0090]; Examiner notes that electrical signals gathered by the electrodes are “representative of depolarization of cardiac tissue”, as evidence by Kla see the discussion of depolarization and repolarization).
An interpretation of Str may not explicitly disclose wherein the electrical activity comprises electrical activation times representative of depolarization of cardiac tissue that propagates through the torso of the patient.
However, in the same field of endeavor (medical devices), Gill teaches wherein the electrical activity comprises electrical activation times representative of depolarization of cardiac tissue that propagates through the torso of the patient ([0063] including “and record, or monitor, the electrical signals associated with the depolarization and repolarization of the heart after the signals have propagated through the torso of the patient 14.”, [0077] see also [0060]-[0061], [0065]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode locations of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and analysis of those readings with the depolarization/repolarization data gathering as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the gathering of depolarization/repolarization data.

 Regarding claim 34, an interpretation of Str discloses the above in claim 1. 
An interpretation of Str may not explicitly disclose wherein the plurality of external electrodes comprises a plurality of anterior electrodes configured to be located proximate an anterior side of the patient and a plurality of posterior electrodes configured to be located proximate a posterior side of the patient.
However, in the same field of endeavor (medical devices), Gill teaches wherein the plurality of external electrodes comprises a plurality of anterior electrodes configured to be located proximate an anterior side of the patient and a plurality of posterior electrodes configured to be located proximate a posterior side of the patient ([0057] including “As further illustrated, the electrodes 112 may be positioned around the circumference of a patient 14, including the posterior, lateral, posterolateral, and anterior locations of the torso of a patient 14.”, [0060], [0063], Figs. 1-2B).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode locations of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and positioning of electrodes as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the gathering of depolarization/repolarization data.

Claim Rejections - 35 USC § 103
Claim 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Str in view of Gill.
Regarding claim 10, an interpretation of Str discloses a method for use with a remote system to noninvasively evaluate a cardiac condition of a patient (Figs. 20, 24, [0060]-[0062]) comprising: 
monitoring electrical activity from the tissue of the patient using a plurality of external electrodes ([0055], [0058]-[0060], [0063] see also [0064]-[0067]); 
generate electrical heterogeneity information (EHI) based on the monitored electrical activity ([0055]-[0056], [0061], [0090]; the elements provide EHI under the discussion of Applicants in [0062] stating “[t]he EHI may be described as information, or data, representative of at least one of mechanical cardiac functionality and electrical cardiac functionality.”. Examiner notes that based on the spec’s explanation of EHI the electrical activity itself could be interpreted as “generated” EHI, see also the 112b’s. Also, Applicants themselves have admitted this already known by reciting their own previous publication in [0065] “For example, electrical heterogeneity information may be generated using an array, or a plurality, of surface electrodes and/or imaging systems as described in U.S. Pat. App. Pub. No. 2012/0283587 A1 published Nov. 8, 2012” which Examiner notes is also incorporated by reference into Gill in [0074]). 
transmitting the monitored electrical activity or data related to the monitored electrical activity to a remote computing apparatus (Server 2600 and/or Physician Device 2700 Figs. 20, 24, [0060]-[0062] including “Smartphone 2500 sends all the sensor data it receives from harness 2000 to a remote server 2600”) wherein the transmitted monitored electrical activity or the data related to the monitored electrical activity comprises the EHI ([0060]-[0062] see also [0063], [0072]-[0073]-[0084]); and; and 
receiving an indication of the cardiac condition of the patient from the remote computing apparatus in response to the transmission of the monitored electrical activity or data related to the monitored electrical activity ([0061], [0072] including “Server 2600 can also communicate analysis and healthcare practitioner information and messages back to communication device 2500.” see also [0060, [0062]-[0063], [0073]-[0084]).

An interpretation of Str may not explicitly disclose wherein the plurality of external electrodes comprises at least one anterior electrode configured to be located proximate an anterior side of the patient and at least one posterior electrode configured to be located proximate a posterior side of the patient. Additionally, in the alternative, an interpretation of Str may not explicitly disclose the computing apparatus is further configured to generate electrical heterogeneity information (EHI) based on the monitored electrical activity.
However, in the same field of endeavor (medical devices), Gill teaches wherein the plurality of external electrodes comprises at least one anterior electrode configured to be located proximate an anterior side of the patient and at least one posterior electrode configured to be located proximate a posterior side of the patient ([0057] including “As further illustrated, the electrodes 112 may be positioned around the circumference of a patient 14, including the posterior, lateral, posterolateral, and anterior locations of the torso of a patient 14.”, [0060], [0063], Figs. 1-3); the computing apparatus is further configured to generate electrical heterogeneity information (EHI) based on the monitored electrical activity ([0055]-[0056], [0061], [0065], [0077] see also [0057]-[0058], [0074]; Examiner notes that Applicants state that “For example, electrical heterogeneity information may be generated using an array, or a plurality, of surface electrodes and/or imaging systems as described in U.S. Pat. App. Pub. No. 2012/0283587 A1 published Nov. 8, 2012” thus the incorporation of the same PG Pub by reference in Gill [0074] would also render this shown).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode setup and EHI data analysis of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes, transmission from a local to remote computing apparatus and receiving a determination in response from the remote apparatus, with the torso worn electrodes and analysis of EHI as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of EHI data for transmission.

 Regarding claim 11, an interpretation of Str further discloses: 
determining the indication of the cardiac condition of the patient based on the received monitored electrical activity or data related to the monitored electrical activity ([0060]-[0062], Figs. 20, 24 see also [0016]); and 
transmitting the indication of the cardiac condition of the patient (Figs. 20, 24, [0060]-[0062], [0072]).

 Regarding claim 12, an interpretation of Str further discloses wherein determining the indication of the cardiac condition of the patient based on the received monitored electrical activity or data related to the monitored electrical activity ([0060]-[0062] see also [0016] and [0073]-[0079])  comprises: 
tracking the transmitted monitored electrical activity or data related to the monitored electrical activity from the local computing apparatus over a time period ([0061] including “Server 2600 processes all the data and also stores the data so the server can calculate long term trends for the patient.”), and determining a trend in the transmitted monitored electrical activity or data related to the  monitored electrical activity over the time period ([0061] including “Server 2600 processes all the data and also stores the data so the server can calculate long term trends for the patient.”).

Regarding claim 13, an interpretation of Str recites the above from claim 1. 
an interpretation of Str may not explicitly disclose wherein the EHI monitored by the plurality of external electrodes comprises at least one of a standard deviation of electrical activation times, average left ventricular or thoracic surrogate electrical activation times, left ventricular or thoracic standard deviation of electrical activation times, differences between average left surrogate and average right surrogate activation times, or difference between a higher percentile and a lower percentile of activation times.
However, in the same field of endeavor (medical devices), Gill teaches wherein the EHI monitored by the plurality of external electrodes comprises at least one of a standard deviation of electrical activation times ([0077] including “For example, the metrics 170 may include one or more of a standard deviation . . . of activation times” see also the disclosure of 61/834,133 which is incorporated by reference), average left ventricular or thoracic surrogate electrical activation times ([0077] see also the disclosure of 61/834,133 which is incorporated by reference), left ventricular or thoracic standard deviation of electrical activation times ([0077] see also the disclosure of 61/834,133 which is incorporated by reference).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode setup and EHI data analysis of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes, transmission from a local to remote computing apparatus and receiving a determination in response from the remote apparatus, with the torso worn electrodes and analysis of EHI as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of EHI data for transmission.

Regarding claim 14, an interpretation of the modified Str discloses the above. 
An interpretation of Str may not explicitly disclose wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes.
However, in the same field of endeavor (medical devices), Gill teaches wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes ([0077] including “For example, the metrics 170 may include one or more of a standard deviation, range, interquartile deviation, one or more statistical averages (e.g., mean, median, mode) of activation times of all electrodes or a subset of electrodes . . .”; Additional metrics or additional explanation of metrics are incorporated by reference per [0077] including “Further, the cardiac health metrics may include one or more metrics described U.S. Provisional Patent Application No. 61/834,133 entitled “METRICS OF ELECTRICAL DYSSYNCHRONY AND ELECTRICAL ACTIVATION PATTERNS FROM SURFACE ECG ELECTRODES” and filed on Jun. 12, 2013, which is hereby incorporated by reference it its entirety”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode locations of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and analysis of those readings with the standard deviation analysis as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of standard deviation EHI data.

Regarding claim 15, an interpretation of the modified Str discloses the above and further discloses herein the plurality of electrodes comprises two or more left external electrodes located proximate the left side of the patient (Figs. 21A-21D, [0063] see also [0064]-[0066]; the Figs. show a plurality of external electrodes placed on the left side of the torso) . 
An interpretation of Str may not explicitly disclose wherein the EHI comprises an average of electrical activation times monitored by the two or more left external electrodes.
However, in the same field of endeavor (medical devices), Gill teaches wherein the plurality of electrodes comprises two or more left external electrodes located proximate the left side of the patient ([0077] including “For example, the metrics 170 may include one or more of . . . one or more statistical averages (e.g., mean, median, mode) of activation times of  . . . a subset of electrodes proximate a specific portion of anatomy (such as, e.g., electrodes located at the left side of the patient that are surrogate of the left ventricle) . . .” see also [0062]-[0065], Figs. 2A-2B), wherein the EHI comprises an average of electrical activation times monitored by the two or more left external electrodes ([0077]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode locations of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and analysis of those readings with the average activation time analysis as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of average activation times for EHI data.

Claim Rejections - 35 USC § 103
Claim(s) 1, 10, 34 is/are rejected under 35 U.S.C. 103 as obvious over Gillberg (Jeffrey Gillberg et al., US 20150157231) hereinafter Gill in view of Strauss (Benjamin Strauss et al., US 20130281816) hereinafter Str.
Regarding claim 1, an interpretation of Gill discloses a system for use with a computing apparatus to noninvasively evaluate a cardiac condition of a patient comprising (abstract): 
electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of a patient ([0057], [0060], [0063], Figs. 1-2B); 
a local computing apparatus comprising processing circuitry and a communication interface ([0043], [0048]-[0049], [0052]), the local computing apparatus operably coupled to the electrode apparatus ([0043] including “The electrode apparatus 110 is operatively coupled to the computing apparatus 140 (e.g., through one or wired electrical connections, wirelessly, etc.) to provide electrical signals from each of the electrodes to the computing apparatus 140 for analysis.”), the local computing apparatus configured to: 
monitor, using the electrode apparatus, electrical activity from the tissue of the patient ([0060]-[0061], [0063]); 
generate electrical heterogeneity information (EHI) based on the monitored electrical activity ([0041], [0074], [0077], [0080], [0084]); 

An interpretation of Gill may not explicitly disclose transmitting the data to a remote computing apparatus and receiving an indication response based on the transmitted data of the cardiac condition of the patient from the remote computing apparatus in response to the transmission. 
However, in the same field of endeavor (medical devices), Str teaches transmitting the data to a remote computing apparatus (Server 2600 and/or Physician Device 2700 Figs. 20, 24, [0060]-[0062] including “Smartphone 2500 sends all the sensor data it receives from harness 2000 to a remote server 2600”) and receiving an indication of the cardiac condition of the patient in response based on the transmitted data from the remote computing apparatus in response to the transmission ([0016] including “The user interface is adapted to enable communication between the portable wearable device and the remote computer server and to receive analysis of the identified at least one cardiac parameter by the remote computer server.”, [0061], [0072] including “Server 2600 can also communicate analysis and healthcare practitioner information and messages back to communication device 2500.” see also [0060, [0062]-[0063], [0073]-[0084]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and local analysis of Gill to include performing limited analysis locally and transmitting the data to a remote computing apparatus for greater analysis because it saves the battery of the local computing system ([0060]).

 Regarding claim 34, an interpretation of Gill further discloses wherein the plurality of external electrodes comprises a plurality of anterior electrodes configured to be located proximate an anterior side of the patient and a plurality of posterior electrodes configured to be located proximate a posterior side of the patient ([0057] including “As further illustrated, the electrodes 112 may be positioned around the circumference of a patient 14, including the posterior, lateral, posterolateral, and anterior locations of the torso of a patient 14.”, [0060], [0063], Figs. 1-2B).

Examiner notes claim 34 includes all the elements of independent claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120283587 see [0033]-[0036], [0057], [0063]-[0064], Figs. 2-4B, Claim 1; US 20140371808 see [0030]-[0033], [0062], [0104], Figs. 2-4B; US 20040039254 see Fig. 1; US 20150005608 see [0049]; distributed computer environments are known in the art and processing can occur locally or remotely or a combination of locally and remotely, two examples of this in are: US 20190320964 see [0066]; US 20200253547 see [0061].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	26 May 2022